Name: Commission Regulation (EC) NoÃ 69/2005 of 17 January 2005 concerning tenders submitted under tendering procedure for the refund on consignment of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) NoÃ 2033/2004
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Africa
 Date Published: nan

 18.1.2005 EN Official Journal of the European Union L 14/9 COMMISSION REGULATION (EC) No 69/2005 of 17 January 2005 concerning tenders submitted under tendering procedure for the refund on consignment of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 2033/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 5(3) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (2), and in particular Article 9(1) thereof, Whereas: (1) Commission Regulation (EC) No 2033/2004 (3) opens an invitation to tender for the subsidy on rice exported to RÃ ©union. (2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 2b(2) of Regulation (EC) No 1785/2003 and on the basis of the tenders submitted, to make no award. (3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 10 to 13 January 2005 in response to the invitation to tender referred to in Regulation (EC) No 2033/2004 for the subsidy on exports to RÃ ©union of husked long grain B rice falling within CN code 1006 20 98. Article 2 This Regulation shall enter into force on 18 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 261, 7.9.1989, p. 8. Regulation as last amended by Regulation (EC) No 1275/2004 (OJ L 241, 13.7.2004, p. 8). (3) OJ L 353, 27.11.2004, p. 9.